Citation Nr: 0710067	
Decision Date: 04/06/07    Archive Date: 04/16/07

DOCKET NO.  06-17 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for low back 
disability.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The veteran had active service from November 1966 to October 
1969, including service in Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in March 2005, a 
statement of the case was issued in February 2006, and a 
substantive appeal was received in April 2006.  The veteran 
testified before the Board at a video conference hearing in 
March 2007.

The claimant's request to have his appeal advanced on the 
docket pursuant to 38 C.F.R. § 20.900 (2006) was granted by 
the Board in February 2007.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

It appears from the record that the original claims file was 
lost at some time after the RO's original July 2004 rating 
decision.  The file was reportedly sent to "RO 325" in 
Cleveland, Ohio from the RO in Providence, Rhode Island and 
was never returned.  It seems that efforts by the RO to 
locate the claims folder were unsuccessful, but there is no 
clear documentation of the extent of the RO's efforts to 
locate the folder.  Rather, the pertinent documentation in 
the new "rebuilt" claims folder primarily deals with the 
RO's efforts to rebuild the file in connection with this 
appeal.  As there is no persuasive documentation showing that 
all reasonable avenues for locating the original claims 
folder have been exhausted, the Board believes that this case 
should be remanded to accomplish a documented exhaustive 
search for the veteran's claims-folder.

Additionally, although the RO made significant efforts to 
rebuild the file, it does not appear that the RO exhausted 
all attempts to obtain important original documents that were 
lost with the original claim.  Significantly, the existing 
rebuilt claims file received from the RO does not contain the 
veteran's service medical records, although these records are 
referred to in the July 2004 rating decision and in the 
February 2006 statement of the case.

In this regard, the United States Court of Appeals for 
Veterans Claims has held that where "service medical records 
are presumed destroyed . . . the BVA's [Board's] obligation 
to explain its findings and conclusions and to consider 
carefully the benefit-of-the-doubt is heightened."  O'Hare 
v. Derwinski, 1 Vet.App. 365, 367 (1991).  VA also has a 
heightened duty to assist the veteran in the development of 
evidence favorable to his claim.

It does not appear that the veteran was asked in a meaningful 
way to submit any documentation he may have that would be 
useful in the process of rebuilding his claims file.  Due to 
the heightened duty to notify in a case where records are 
lost, to assist in the rebuilding of his claims file, the 
Board finds that the veteran should be given specific notice 
requesting the veteran provide any documents in his 
possession pertaining to his claim on appeal that are not 
currently accounted for in the claims-folder.  These may 
include pertinent service medical records; post service 
medical treatment, and examination reports; and any other 
records relevant to his claims on appeal.  The RO should ask 
him to provide copies of any records in his possession that 
would normally be contained in a claims file.

In summary, review of the current rebuilt claims file 
indicates that a proper search for the original claims file 
was not conducted and that it was not rebuilt in complete 
accordance with VA procedures.  See M21-1MR, Parts II and 
III.  All attempts to locate and/or rebuild the original 
claims file in according with proper procedures must be 
completed and documented in narrative form, and associated 
with the claims file.  Further, it must be ascertainable that 
a verifiable, reasonably exhaustive search for the original 
claims folder has been undertaken, and that verifiable due 
diligence has been exercised in rebuilding the claims folder 
in the absence of success in locating the original claims 
folder.  Dixon v. Derwinski, 3 Vet App. 261 (1992).

If attempts to find the missing claims file are unsuccessful, 
then as the current rebuilt file is incomplete, the RO should 
use all appropriate VA procedures to rebuild the file, 
including but not limited to efforts to re-obtain the 
veteran's service medical records.

Finally, the Board is unable to find, in the current claims 
folder, detailed documentation of efforts to verify the 
veteran's claimed PTSD stressors.  In light of the 
difficulties in this case involving missing records, the 
Board believes that a complete and well-documented attempt to 
verify the veteran's claimed in-service PTSD stressors should 
be conducted and specific formal findings documented.  In the 
event that the veteran is shown to have participated in 
combat or in the event that a claimed stressor is verified, 
the veteran should be afforded a VA PTSD examination to 
evaluate and diagnose any current PTSD with regard to the 
requisite DSM-IV criteria.

Accordingly, the case is REMANDED for the following actions:

1.  The RO must take all procedurally 
appropriate actions to locate the original 
claims folder or, if necessary, rebuild 
the original claims folder in accordance 
M21-1, Part II and III.  If the RO is 
unable to reacquire the original claims 
folder, all procedurally appropriate 
actions should be taken to rebuild the 
claims folder.  Actions should include but 
not be limited to undertaking appropriate 
action to request any service medical 
records and other missing service records, 
including contacting the National 
Personnel Records Center to request copies 
of service medical records.

2.  Documentation of the efforts to obtain 
the original claims folder and/or rebuild 
the claims folder by obtaining the above 
referenced records, must be associated 
with the claims folder.  It must be 
ascertainable that a verifiable, 
reasonably exhaustive search for the 
original claims folder has been 
undertaken, and that verifiable due 
diligence has been exercised in rebuilding 
the claims folder in the absence of 
success in locating the original claims 
folder.  Dixon v. Derwinski, 3 Vet.App. 
261 (1992).

3.  The RO should then review the claims 
file and prepare a summary of the claimed 
stressor based on review of all pertinent 
documents and the veteran's statements 
regarding stressors.  This summary, all 
stressor statements, DD Forms 214, and the 
veteran's service personnel records, along 
with any other supporting documents, 
should be submitted to the U.S. Army and 
Joint Services Records Research Center 
(JSRRC), at 7701 Telegraph Road, Kingman 
Building, Room 2C08 Alexandria, VA 22315-
3802, for verification.  Any additional 
development recommended by that office 
should be accomplished.

4.  Following the above, the RO should 
make a specific determination with respect 
to whether the veteran engaged in combat, 
or was exposed to a verified stressor or 
stressors in service, and if so, the 
nature of the specific stressor or 
stressors.

5.  If, and only if, the RO determines 
that the veteran engaged in combat, or any 
stressor is verified, the veteran should 
be afforded a VA PTSD examination.  It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination.  All 
necessary tests and studies should be 
accomplished.  The RO should inform the 
examiner of the verified stressor(s) (or 
if the veteran engaged in combat).  The 
examiner should specifically confirm or 
refute whether the veteran meets the 
diagnostic criteria for a diagnosis of 
PTSD.  If PTSD is diagnosed, the examiner 
should clearly identify the claimed events 
that are considered stressors supporting 
the diagnosis. 

6.  The RO should then review the veteran's 
claims on appeal.  The RO should take into 
consideration any newly submitted or 
obtained evidence.  The RO should 
adjudicate the merits of the claims based 
on all the evidence of record and all 
governing legal authority, including the 
VCAA of 2000 and implementing regulations, 
and any additional information obtained as 
a result of this remand.  If any benefit 
sought on appeal remains denied, the RO 
should furnish the veteran and his 
representative with an appropriate 
supplemental statement of the case.  The 
case should be returned to the Board after 
the veteran is afforded an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



